Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       22-JUN-2021
                                                       07:57 AM
                                                       Dkt. 26 OGAC
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         E. KALANI FLORES,
                  Petitioner/Plaintiff-Appellant,

                                vs.

  SUSAN BALLARD IN HER CAPACITY AS CHIEF OF POLICE OF THE CITY AND
 COUNTY OF HONOLULU; PAUL FERREIRA IN HIS CAPACITY AS THE CHIEF OF
  POLICE OF THE COUNTY OF HAWAIʻI POLICE DEPARTMENT; TIVOLI FAAUMU
         IN HIS CAPACITY AS CHIEF OF POLICE OF MAUI COUNTY,
                  Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 3CC191000190)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Plaintiff-Appellant’s Application for Writ

 of Certiorari, filed on April 22, 2021, is hereby accepted and

 will be scheduled for oral argument.   The parties will be

 notified by the appellate clerk regarding scheduling.

           DATED: Honolulu, Hawaiʻi, June 22, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins